EXHIBIT 10.1
 
Notice of Grant of Restricted Stock Units Award Agreement



--------------------------------------------------------------------------------

Employee
RSU Number:
[number]
[Name]
Plan:
2005

--------------------------------------------------------------------------------



Effective [grant date], you have been granted an award of [number] restricted
stock units.  The initial value of this award is $[value].


Each restricted stock unit represents a right to a future payment equal to one
share of The Brink’s Company common stock.  Such payment will be made in shares
of The Brink’s Company common stock.


Subject to your continued employment by the Company or one of its subsidiaries
as of the relevant settlement date (unless otherwise provided under the terms
and conditions of the Plan or this Award Agreement) you shall be entitled to
receive (and the Company shall deliver to you) within 75 days following the
relevant settlement date set forth below, the number of Shares underlying this
award scheduled to be settled as of such date as set forth below:


Shares
Settlement
[number]
[Date]
[number]
[Date]
[number]
[Date]



Additional terms and conditions applying to this grant are contained on pages
two through five of this Award Agreement and the Plan.  Capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to such terms
in the Plan.
 

--------------------------------------------------------------------------------

 
By your signature and the authorized Company signature below and on page six of
this Award Agreement, you and the Company agree that this award is granted under
and governed by the terms and conditions of The Brink’s Company 2005 Equity
Incentive Plan as amended (receipt of a copy of which is hereby acknowledged),
as well as this Award Agreement, all of which are incorporated as a part of this
document.
 

--------------------------------------------------------------------------------

 
 

     
The Brink’s Company
 
Date
 
 
   
Employee
 
Date




 
Page 1

--------------------------------------------------------------------------------

 



Restricted Stock Units Award Agreement


This AWARD AGREEMENT dated as of [date], is between The Brink’s Company, a
Virginia corporation (the “Company”), and the employee identified on page one of
this Award Agreement (the “Employee”), an employee of the Company or of a
subsidiary of the Company.


By resolution dated on the date of this Award Agreement, the Compensation and
Benefits Committee (the “Committee”) of the Company’s Board of Directors, acting
pursuant to The Brink’s Company 2005 Equity Incentive Plan as amended (the
“Plan”), a copy of which Plan has heretofore been furnished to the Employee, as
a matter of separate inducement and agreement in connection with the employment
of the Employee by the Company or any of its subsidiaries, and not in lieu of
any salary or other compensation for the Employee’s services, granted to the
Employee a restricted stock units award as set forth on page one of this Award
Agreement.


Accordingly, the parties hereto agree as follows:


1.  Subject to all the terms and conditions of the Plan, the Employee is granted
the restricted stock units award (the “Award”) as set forth on page one of this
Award Agreement.


2.  Subject to the Employee’s continued employment by the Company or one of its
subsidiaries as of the relevant settlement date (unless otherwise provided under
the terms and conditions of the Plan or this Award Agreement), the Employee
shall be entitled to receive (and the Company shall deliver to the Employee)
within 75 days following the relevant settlement date set forth on page one of
this Award Agreement (or, if applicable, within 75 days following the settlement
date set forth in paragraph 3(a) of this Award Agreement or Section 12(g) of the
Plan), the number of Shares underlying this Award scheduled to be settled on
such date as set forth on page one of this Award Agreement (or such paragraph
3(a) or Section 12(g)).


3.  If the Employee shall cease to be an employee of the Company or an
Affiliate:


(a)         if termination of employment is by reason of the Employee’s death or
permanent and total disability, any portion of the Award as to which the
settlement date has not theretofore occurred shall be fully settled (and
delivered subject to the time periods specified in paragraph 2 above) as of the
date of such termination of employment;
 
(b)         if termination of employment is by reason of Retirement, as defined
below, any portion of the Award as to which the settlement date has not
theretofore occurred shall remain outstanding and be settled on the applicable
dates as specified in paragraph 2
 

 
Page 2

--------------------------------------------------------------------------------

 

of this Award Agreement or Section 12(g) of the Plan (as supplemented by
paragraph 6 of this Award Agreement), as applicable;
 
(c)         if termination of employment is by reason other than as provided in
paragraph 3(a) or 3(b) above, any portion of the Award as to which the
settlement date has not theretofore occurred shall be canceled as of the date of
such termination of employment and shall have no further force or effect.
 
(d)         For purposes hereof, “Retirement” shall mean the termination of an
Employee’s employment on or after the date on which the Employee has (i)
attained age 65 and completed at least five years of service with the Company or
any of its Subsidiaries or (ii) attained age 55 and completed at least ten years
of service with the Company or any of its Subsidiaries; provided that the
Employee’s employment is not terminated for Cause.  For purposes hereof, “Cause”
shall mean (i) embezzlement, theft or misappropriation by the Employee of any
property of the Company, (ii) the Employee’s willful breach of any fiduciary
duty to the Company, (iii) the Employee’s willful failure or refusal to comply
with laws or regulations applicable to the Company and its business or the
policies of the Company governing the conduct of its employees, (iv) the
Employee’s gross incompetence in the performance of the Employee’s job duties,
(v) commission by the Employee of a felony or of any crime involving moral
turpitude, fraud or misrepresentation, (vi) the failure of the Employee to
perform duties consistent with a commercially reasonable standard of care or
(vii) any gross negligence or willful misconduct of the Employee resulting in a
loss to the Company.
 
4.  The Shares underlying the Award, until and unless delivered to the Employee,
do not represent an equity interest in the Company and carry no dividend or
voting rights.  The Employee will not have any rights of a shareholder with
respect to the Shares underlying the Award until the Shares have been properly
delivered to the Employee in accordance with this Award Agreement.  For the
avoidance of doubt, no dividend equivalents will be paid on restricted stock
units comprised in this Award.


5.  In accordance with Section 14(b) of the Plan, if the Employee hereunder is
subject to the income tax laws of the United States of America, the Company
shall withhold from the payment to the Employee a sufficient number of shares to
provide for the payment of any taxes required to be withheld by federal, state
or local law with respect to income resulting from such payment.


6.  (a) In the event of a Change in Control, this paragraph 6 shall apply and
shall supersede the provisions of Section 12(g) of the Plan to the extent
inconsistent therewith.  If at the time of such Change in Control, (i) the
Employee is eligible for Retirement, as defined in paragraph 3(d), and (ii) the
transaction(s) constituting such Change in Control do not constitute a change in
the ownership or effective control of a corporation, or change in the ownership
of a substantial portion of the assets of a corporation, as such terms are
defined for purposes of Section 409A of the Code, any portion of the Award as

 
Page 3

--------------------------------------------------------------------------------

 

to which the settlement date has not theretofore occurred shall remain
outstanding and be settled on the applicable dates as specified in paragraph 2.


(b)           If the provisions of paragraph 6(a) are invoked such that a Change
in Control occurs and any portion of this Award continues to be outstanding
thereafter, the value of the restricted stock units granted hereunder that
remain outstanding shall be determined based on the value per common share of
the Company implied by the Change in Control transaction and such value shall be
paid in cash without interest on the applicable settlement date for such
restricted stock units, as specified in paragraph 2.


7.  The Award is not transferable by the Employee otherwise than by will or by
the laws of descent and distribution.


8.  The provisions of this paragraph 8 shall apply notwithstanding any provision
in this Award Agreement or the Plan to the contrary.


(a)           It is intended that the provisions of this Award Agreement comply
with Section 409A of the Code, and all provisions of this Award Agreement shall
be construed and interpreted in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A.


(b)           Neither the Employee nor any creditor or beneficiary of the
Employee shall have the right to subject any deferred compensation (within the
meaning of Section 409A) payable under this Award Agreement to any anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment or
garnishment.  Except as permitted under Section 409A, any deferred compensation
(within the meaning of Section 409A) payable to or for the benefit of the
Employee hereunder may not be reduced by, or offset against, any amount owing by
the Employee to the Company (or an affiliate, as applicable).


(c)           If, at the time of the Employee’s separation from service (within
the meaning of Section 409A), (i) the Employee shall be a specified employee
(within the meaning of Section 409A and using the identification methodology
selected by the Company from time to time) and (ii) the Company shall make a
good faith determination that an amount payable hereunder constitutes deferred
compensation (within the meaning of Section 409A) the payment of which is
required to be delayed pursuant to the six-month delay rule set forth in Section
409A in order to avoid taxes or penalties under Section 409A, then the Company
(or an affiliate, as applicable) shall not pay any such amount on the otherwise
scheduled payment date but shall instead accumulate such amount and pay it,
without interest, on the first day of the seventh month following such
separation from service.

 
Page 4

--------------------------------------------------------------------------------

 

(d)           Notwithstanding any provision of the Plan to the contrary, in
light of the uncertainty with respect to the proper application of Section 409A,
the Company reserves the right to make amendments to the Plan and this Award as
the Company deems necessary or desirable to avoid the imposition of taxes or
penalties under Section 409A.


9.  All other provisions contained in the Plan as in effect on the date of this
Award Agreement are incorporated in this Award Agreement by reference.  The
Board of Directors of the Company or the Committee may amend the Plan at any
time, provided that if such amendment shall adversely affect the rights of a
holder of an Award with respect to a previously granted Award, the Award
holder’s consent shall be required except to the extent any such amendment is
made to comply with any applicable law, stock exchange rules and regulations or
accounting or tax rules and regulations.  This Award Agreement may at any time
be amended by mutual agreement of the Committee (or a designee thereof) and the
holder of the Award.  Prior to a Change in Control of the Company, this Award
Agreement may be amended by the Company, and upon written notice by the Company,
given by registered or certified mail, to the holder of the Award of any such
amendment of this Award Agreement or of any amendment of the Plan adopted prior
to such a Change in Control, this Award Agreement shall be deemed to incorporate
the amendment to this Award Agreement or to the Plan specified in such notice,
unless such holder shall, within 30 days of the giving of such notice by the
Company, give written notice to the Company that such amendment is not accepted
by such holder, in which case the terms of this Award Agreement shall remain
unchanged.  Subject to any applicable provisions of the Company’s bylaws or of
the Plan, any applicable determinations, order, resolutions or other actions of
the Committee or of the Board of Directors of the Company shall be final,
conclusive and binding on the Company and the holder of the Award.  Capitalized
terms used herein and not otherwise defined shall have the meanings ascribed to
such terms in the Plan.


10.  All notices hereunder shall be in writing and (a) if to the Company, shall
be delivered personally to the Secretary of the Company or mailed to its
principal office address, 1801 Bayberry Court, P.O. Box 18100, Richmond, VA
23226-8100 USA, to the attention of the Secretary, and (b) if to the Employee,
shall be delivered personally or mailed to the Employee at the address set forth
below.  Such addresses may be changed at any time by notice from one party to
the other.


11.  This Award Agreement shall bind and inure to the benefit of the parties
hereto and the successors and assigns of the Company and, to the extent provided
in the Plan, the legal representatives of the Employee.





--------------------------------------------------------------------------------



 
Page 5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement as of
the day and year first above written.



   
 
 
       
The Brink’s Company
 
Date
   
 
 
       
Employee
 
Date
 
 
 
   
Street address, City, State & ZIP
 
 






 
Page 6

--------------------------------------------------------------------------------

 
